DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the 102 and 103 rejections set forth in the non-final rejection of 12/30/21, pages 2-6, paragraphs 4-9 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US 2015/0158235) in view of Muslet et al. (US 2016/0200080).
Van Loon discloses a multilayer barrier film comprising:  (a) at least one polyolefin core layer (paragraph [0086]); (b) at least one barrier layer on both the sides of the core layer (paragraph [0086]); and (c) at least one polyolefin layer adjacent to the at least one barrier layer (paragraph [0086]), wherein the at least one barrier layer individually has thickness in the range of 1 – 25 microns (since each outer layer is from 10 – 40% of the total thickness of multilayer film thickness of 5 – 200 microns (0.10 x 100 microns = 10 microns) which falls in applicant’s range, paragraph [0084]).
Van Loon discloses wherein the at least one barrier layer individually has thickness in the range of 1 - 20 um, further comprises at least one tie layer (paragraph [0086]), wherein the at least one tie layer has a thickness in the range of 2 um — 40 um (since each outer layer is from 10 – 40% of the total thickness of multilayer film thickness of 5 – 200 microns (0.10 x 100 microns = 10 microns) which falls in applicant’s range, paragraph [0084]).
Van Loon discloses wherein the at least one polyolefin core layer comprises polymer having density in the range of 0.833 g/cm3 — 0.99 g/cm3 (paragraph [0045]), wherein the at least one polyolefin core layer has a thickness in the range of 1 - 100 microns (since the core layer is from 15 – 30% of the total thickness of multilayer film thickness of 5 – 200 microns (0.15 x 150 microns = 22.5 microns) which falls in applicant’s range, paragraph [0084]), wherein the at least one polyolefin layer comprises polymer having density in the range of 0.833 g/cm3 — 0.990 g/cm3 (paragraph [0070]), wherein the at least one polyolefin layer has a thickness in the range of 3 - 100 microns (since each outer layer is from 10 – 40% of the total thickness of multilayer film thickness of 5 – 200 microns (0.10 x 150 microns = 15 microns) which falls in applicant’s range, paragraph [0084]).
Van Loon wherein the at least one barrier layer comprises a member selected from the group consisting of ethylene-vinyl alcohol, polyamides, polyethylene terephthalate or combinations thereof (paragraph [0083]), wherein the film has a thickness in the range of 20 – 400 microns (paragraph [0084]).
Van Loon does not disclose wherein the at least one polyolefin core layer is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene and wherein the polyolefin core is multilayer.
	Muslet discloses a polyolefin core layer which is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene and wherein the polyolefin core is multilayer (paragraphs [0025 – 0026], [0052]) in a polyolefin multilayer laminate for the purpose of providing improved tear resistance (paragraph [0002]).
	Both references are drawn to a polyolefin multilayer laminates.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a polyolefin core layer which is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene and wherein the polyolefin core is multilayer in Van Loon in order to provide improved tear resistance as taught or suggested by Muslet.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US 2015/0158235) in view of Muslet et al. (US 2016/0200080), as  applied to claims 1, 3, 5-10 and 12-13 as applied above, and further in view of Lorenzetti et al. (US 9,662,863).
Van Loon does not disclose wherein the at least one tie layer comprises polymeric adhesive selected from the group consisting of maleated polyethylene, anhydride grafted ethylene/1-butene copolymer, anhydride grafted ethylene/1-hexene copolymer, polypropylene, propylene ethylene copolymer, ethylene vinyl acetate copolymer, ethylene methyl acrylate copolymer, and anhydride grafted ethylene/1-octene copolymer, wherein the film has an oxygen transmission rate (OTR) equal to or less than 0.2 cm3/m2/ 1 day/1 atm, at a temperature in the range of 22 °C — 25 °C at relative humidity in the range of 0 — 90 % RH.
Lorenzetti discloses wherein the at least one tie layer comprises polymeric adhesive selected from the group consisting of maleated polyethylene, anhydride grafted ethylene/1-butene copolymer, anhydride grafted ethylene/1-hexene copolymer, polypropylene, propylene ethylene copolymer, ethylene vinyl acetate copolymer, ethylene methyl acrylate copolymer, and anhydride grafted ethylene/1-octene copolymer, wherein the film has an oxygen transmission rate (OTR) equal to or less than 0.2 cm3/m2/ 1 day/1 atm, at a temperature in the range of 22 °C — 25 °C at relative humidity in the range of 0 — 90 % RH (column 6, line 62 through column 7, line 3, column 7, lines 17-22) in a multilayer barrier laminate for the purpose of providing good gas and mechanical properties (column 4, lines 55-64).
Both references are drawn to multilayer barrier laminates.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the at least one tie layer comprises polymeric adhesive selected from the group consisting of maleated polyethylene, anhydride grafted ethylene/1-butene copolymer, anhydride grafted ethylene/1-hexene copolymer, polypropylene, propylene ethylene copolymer, ethylene vinyl acetate copolymer, ethylene methyl acrylate copolymer, and anhydride grafted ethylene/1-octene copolymer, wherein the film has an oxygen transmission rate (OTR) equal to or less than 0.2 cm3/m2/ 1 day/1 atm, at a temperature in the range of 22 °C — 25 °C at relative humidity in the range of 0 — 90 % RH in Van Loon in order to provide good gas and mechanical properties as taught or suggested by Lorenzetti.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon et al. (US 2015/0158235) in view of Muslet et al. (US 2016/0200080), as applied to claims 1, 3, 5-10 and 12-13 as applied above, and further in view of King, III et al. (US 2019/0010307).
Van Loon does not disclose wherein the at least one polyolefin layer (outer or skin layer) is multilayer.
King discloses wherein the at least one polyolefin layer (outer or skin layer) is multilayer (paragraphs [0190], [0157 – 0165]) in a polyolefin multilayer laminate for the purpose of preventing the deleterious effects of heat, light and oxygen (paragraph [0003 – 0004]).
Both references are drawn to a polyolefin multilayer laminates.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided at least one polyolefin layer (outer or skin layer) is multilayer in Van Loon in order to prevent the deleterious effects of heat, light and oxygen (paragraph [0003 – 0004]) as taught or suggested by King.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 3/29/22 have been carefully considered but are deemed unpersuasive.  Applicant’s arguments with regard to the 102 rejections are moot since the rejection has been withdrawn.
Applicant has argued that Van Loon does not discloses a core layer of propylene-based elastomer and does not disclose wherein the at least one polyolefin core layer is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene.  The examiner agrees.  However, Muslet discloses a polyolefin core layer which is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene and wherein the polyolefin core is multilayer (paragraphs [0025 – 0026], [0052]) in a polyolefin multilayer laminate for the purpose of providing improved tear resistance (paragraph [0002]), as discussed above.
Applicant has argued that Van Loon does not disclose the thickness of the at least one barrier layer in the range of 1 – 15 microns.  However, Van Loon discloses wherein the at least one barrier layer individually has thickness in the range of 1 – 25 microns (since each outer layer is from 10 – 40% of the total thickness of multilayer film thickness of 5 – 200 microns (0.10 x 100 microns = 10 microns) which falls in applicant’s range, paragraph [0084]).
Applicant has argued, “The instant Application provides multilayer barrier film which helps in increasing the barrier properties of the film using the same or lesser thickness of the at least one barrier layer. The structure of the multilayer barrier film is such that even with reduced thickness of the barrier layer, the barrier properties are surprisingly enhanced, i.e., replacing a single barrier layer of certain thickness with two barrier layers separated by a polyolefin core layer results in a film with enhanced barrier properties, i.e.., reduction of OTR approximately at least 2 - 15 times”.  However, applicant does not recite the OTR in the claims.
Applicant has argued that Van Loon is directed to a different problem than those of the instant application.  However, Van Loon does not need to address the same problems addressed in the instant application to read on the instant claims as currently written.
Applicant has argued, “Nowhere does Van Loon demonstrate or suggest that the OTR varies if a single barrier layer is used in the film instead of a film wherein the two barrier layers are used separated by a polyolefin core layer. Unexpectedly, the structure and design of the multilayer barrier film of the present disclosure provided enhanced barrier properties and the same was confirmed by the extremely low oxygen transmission rate (OTR) values, as shown in Table 3 of the “as filed” specification of the instant Application”.  However, applicant does not recite the OTR in the claims.
Applicant has argued that Van Loon provides no reason to one having ordinary skill in the art to employ polyethylene in the core layer.  However, Muslet discloses a polyolefin core layer which is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene and wherein the polyolefin core is multilayer (paragraphs [0025 – 0026], [0052]) in a polyolefin multilayer laminate for the purpose of providing improved tear resistance (paragraph [0002]), as discussed above.
Applicant has argued that Lorenzetti relates to biaxially oriented multilayer, barrier polymer films while the instant invention relates to a multibarrier film without biaxial orientation.  However, the instant claims do not exclude biaxial orientation as currently written.
Applicant has argued, “In Lorenzetti, the EVOH thickness is less than 1.5 micron, preferably 0.4 to 0.7 micron and also oriented, whereas in the instant invention it is 1 to 15 micron, but not oriented. The OTR values of oriented EVOH layer without any additional coating are less than 25 cm3/m7/1 day/1 atm, 24 h, 23° C., 90% RH at best 1 em?/m7/1 day/1 atm, 24 h, 23° C., 50% RH, whereas in the instant invention, the OTR value is less than 0.2 em?/m7/1 day/1 atm, 24 h, 22 — 25 °C at 0 - 90 % RH. This clearly demonstrates the unexpected results achieved using the multilayer barrier film as claimed in the instant Application. Thus, the objection of the Examiner on the pending claims 4 and 14 in view of Lorenzetti is not valid, as the structural feature and the solution provided by Lorenzetti and the instant Application are entirely distinct”.  However, any claim of unexpected results should be in declarative form.  Furthermore, applicant’s claims of unexpected results are not commensurate in scope with the claims since OTR is not recited in claim 1.
Applicant has argued that Lorenzetti does not disclose applicant’s recited polyethylene core.  However, Muslet discloses a polyolefin core layer which is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene and wherein the polyolefin core is multilayer (paragraphs [0025 – 0026], [0052]) in a polyolefin multilayer laminate for the purpose of providing improved tear resistance (paragraph [0002]), as discussed above.
Applicant’s summary of the Muslet disclosure is acknowledged.  
Applicant argues, “Applicant respectfully submits that the film of Muslet and the film of instant Application are entirely distinct, in terms of, layered structure, composition of the film, and the objectives focused upon. Muslet does not teach or suggest a multilayer barrier film (F) comprising: (a) at least one polyolefin core layer (A) selected from high density polyethylene, medium density polyethylene, low density polyethylene, and linear low density polyethylene; (b) at least one barrier layer (B) comprising EVOH on both the sides of the core layer; and (c) at least one polyolefin layer (C) adjacent to the at least one barrier layer, wherein the at least one barrier layer individually has thickness in the range of 1 um — 15 um”.  However, Van Loon discloses a multilayer barrier film comprising:  (a) at least one polyolefin core layer (paragraph [0086]); (b) at least one barrier layer on both the sides of the core layer (paragraph [0086]); and (c) at least one polyolefin layer adjacent to the at least one barrier layer (paragraph [0086]), wherein the at least one barrier layer individually has thickness in the range of 1 – 25 microns (since each outer layer is from 10 – 40% of the total thickness of multilayer film thickness of 5 – 200 microns (0.10 x 100 microns = 10 microns) which falls in applicant’s range, paragraph [0084]) and Muslet discloses a polyolefin core layer which is selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene and linear low density polyethylene and wherein the polyolefin core is multilayer (paragraphs [0025 – 0026], [0052]) in a polyolefin multilayer laminate for the purpose of providing improved tear resistance (paragraph [0002]), as discussed above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant has argued that Muslet is directed to a different problem(s) than those of the instant application.  However, Muslet does not need to address the same problems addressed in the instant application to read on the instant claims as currently written.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is provided by Muslet…improved tear resistance (paragraph [0002]).
In response to applicant's argument that King is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, King discloses multilayer laminates comprising polyolefins and applicant recites multilayer laminates comprising polyolefins.
Applicant has argued that King is directed to a different problem(s) than those of the instant application.  However, King does not need to address the same problems addressed in the instant application to read on the instant claims as currently written.
Applicant has made claims of unexpected results on pages 12-13 of the arguments of 3/29/22.  However, any claim of unexpected results should be in declarative form.  Furthermore, applicant’s claims of unexpected results are not commensurate in scope with the claims since OTR is not recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
April 8, 2022